DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-7 are pending.
2.	Claim 1 is currently amended.
3.	The specification as amended overcomes the objections to the specification and drawings.
4.	Claim 2 as amended overcomes the objection to the claims.

Response to Arguments
5.	Applicant’s arguments, see Page 2-4, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1-7 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takatoshi (JP 2017171199) in view of Isaji (US 20130080019 A1).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which regardless of which one of the first target acceleration and the second target acceleration is larger.”  Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support (See MPEP 2173.05(i)).
8.	Any claim not specifically mentioned has been included based on its dependency.
	
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi (JP 2017171199), in view of Isaji (US 20130080019 A1).
13.	Regarding Claim 1, Takatoshi teaches a vehicle control device comprising (Takatoshi: [0007] "A vehicle speed control! system [vehicle control device] according to the present invention includes a constant speed traveling vehicle speed setting unit that sets a constant speed traveling vehicle speed, a vehicle state amount detecting unit that detects a vehicle state amount related to a turning motion of the vehicle, and a curve information detecting unit that detects curve information regarding 4 curve in front of the vehicle.");
A first sensor configured to obtain first information on a road shape of a traveling road on which a vehicle is traveling (Takatoshi: [0013] and [0031] "The curve information detection unit 30 [first sensor] is a conventionally used car navigation system that outputs curve information [first information on road shape] such as curve curvature or radius R in front of the vehicle [road shape] and distance Ds from the vehicle to a curve, and has a storage function of storing the GPS reception function and the road shape information."  Also, "The curve information detecting unit 30 [first sensor] is not limited to the car navigation system, and may be a camera that captures an image [first information on a road shape] of the front of the vehicle."); 
A second sensor configured to obtain second information on the road shape separately from the first sensor (Takatoshi: [0020] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information] running of the vehicle 100 in the section C based on the vehicle state amount information [second information]."  Note that a skilled practitioner would recognize that vehicle state information is separate from navigation or image capturing data.);
Takatoshi: [0007] "A first control vehicle speed [first target acceleration] at the time of entering the curve [first situation] based on the curve information [based on first information] is calculated, a 2 control vehicle speed [second target acceleration] at the time of turning the curve [second situation] is calculated based on the vehicle state information [based on second information].");
Control the vehicle, when only either one situation of the first situation and the second situation has been occurring, such that an actual acceleration of the vehicle approaches one of the target accelerations which is calculated when the only either one situation has been occurring (Takatoshi: [0040] '"In the present embodiment, the curve traveling vehicle speed determining unit 44 outputs the first control vehicle speed V_FF [one of the target accelerations] as the curve driving recommended vehicle speed Vcurve before the curve enters [only the first situation occurring], and after the curve enters.");
	Takatoshi fails to teach controlling the vehicle, when both situations of the first situation and the second situation have been occurring, such that the actual acceleration approaches a higher priority target acceleration with a higher priority between the first target acceleration and the second target acceleration regardless of which one of the first target acceleration and the second target acceleration is larger.
Isaji teaches controlling the vehicle, when both situations of the first situation and the second situation have been occurring, such that the actual acceleration approaches a higher priority target acceleration with a higher priority between the first target acceleration and the second target acceleration regardless of which one of the first target acceleration and the second target acceleration is larger (Isaji: [0105] "At Step S25, the first comparison outputting is performed and the flow is terminated. The first comparison outputting compares the following required deceleration calculated in the preceding vehicle following traveling control [first situation] with the entering-a-curve required deceleration or the traveling-a-curve required deceleration [second situation] calculated in the in-curve control, and outputs the one having a smaller value [approaches higher priority acceleration that is not larger] to the VSC_ECU 1 or the ENG_ECU 5.").
	Takatoshi and Isaji are considered to be analogous to the claimed invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takatoshi to incorporate the teachings of Isaji to control the deceleration because it provides the benefit of safe and comfortable control when a vehicle in traveling around a curve.
14.	Regarding Claim 2, Takatoshi and Isaji remains as applied above in Claim 1, and further, Takatoshi teaches the first sensor is configured to obtain image data by photographing a front area ahead of the vehicle to obtain the first information using the obtained image data (Takatoshi: [0031] "The curve information detecting unit 30 [first sensor] is not limited to the car navigation system, and may be a camera that captures an image [first information, image data] of the front [ahead] of the vehicle."),
The second sensor is configured to detect a physical value indicative of a movement state of the vehicle to obtain the second information using the detected physical value (Takatoshi: [0020] and [0036] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information] running of the vehicle 100 in the section C based on the vehicle state amount information [second information, state information]."  Also, "The 2 control vehicle speed V_FB may be calculated from the vehicle speed Vspeed and the yaw rate y [physical value]."),
The control device is configured to have set priorities of the first target acceleration and the second target acceleration such that the priority of the second target acceleration is higher than the priority of the first target acceleration (Takatoshi: [0040] '"The 2 control vehicle speed V_FB is output as a curve driving recommended vehicle speed Vcurve, that is, either the first control vehicle speed V_FF or the 2 control vehicle speed V_FB is selected before and after entry into the curve, but the present invention is not limited thereto, and for example, before the curve enters. The first control vehicle speed V_FF [first situation] may be output as a curve driving recommended vehicle speed Vcurve, and after the curve enters, a 2 control vehicle speed V_FB [second situation] may be added to the first control vehicle speed V_FF as a curve driving recommended vehicle speed Vcurve [second situation has priority]."  Note that a skilled practitioner would recognize that the second vehicle speed control has the priority once the curve has been entered, and the second data is able to be collected.).
15.	Regarding Claim 3, Takatoshi in view of Isaji remains as applied above to Claim 1, and further, Takatoshi also teaches the first sensor is configured to obtain the first information using map data including information on the road shape (Takatoshi: [0013] "The curve information detection unit 30 [first sensor] is a conventionally used car navigation system [map data] that outputs curve information [first information on road shape] such as curve curvature or radius R in front of the vehicle [road shape] and distance Ds from the vehicle to a curve, and has a storage function of storing the GPS reception [map data] function and the road shape information."), 
Takatoshi: [0020] and [0036] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information] running of the vehicle 100 in the section C based on the vehicle state amount information [second information, state information]." Also, "The 2 control vehicle speed V_FB may be calculated from the vehicle speed Vspeed and the yaw rate y [physical value].").
The control device is configured to have set priorities of the first target acceleration and the second target acceleration such that the priority of the second target acceleration is higher than the priority of the first target acceleration (Takatoshi: [0040] "The 2 control vehicle speed V_FB is output as a curve driving recommended vehicle speed Vcurve, that is, either the first control vehicle speed V_FF or the 2 control vehicle speed V_FB is selected before and after entry into the curve, but the present invention is not limited thereto, and for example, before the curve enters. The first control vehicle speed V_FF [first situation] may be output as a curve driving recommended vehicle speed Vcurve, and after the curve enters, a 2 control vehicle speed V_FB [second situation] may be added to the first control vehicle speed V_FF as a curve driving recommended vehicle speed Vcurve [second situation has priority]."  Note that a skilled practitioner would recognize that the second vehicle speed control has the priority once the curve has been entered, and the second data is able to be collected.).
16.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takatoshi (JP 2017171199), in view of Isaji (US 20130080019 A1), in further view of Imai (US 20080059036 A1).
17.	Regarding Claim 4, Takatoshi in view of Isaji remains as applied above to Claim 2, and further, Takatoshi also teaches the second sensor is configured to obtain information on the road shape of the traveling road at the present position as the second information (Takatoshi: [0020] "The 2 control vehicle speed calculation unit 42 [second sensor] calculates the 2 control vehicle speed V_FB at the time of the curve [road shape information] running of the vehicle 100 in the section C [present position] based on the vehicle state amount information [second information, state information]." Note that a skilled practitioner would recognize that calculation unit is determining speed while in the curve, which is position the vehicle is at during the curve.).
Takatoshi fails to teach the first sensor is configured to obtain information on the road shape of the traveling road at a position a predetermined distance away from a present position of the vehicle as the first information.
However, in the same field of endeavor, Imai teaches the first sensor is configured to obtain information on the road shape of the traveling road at a position a predetermined distance away from a present position of the vehicle as the first information (Imai: [0115] "However, when the image obtained by a camera [first sensor] is processed, information of a distant road point [first information on the road shape] may not be accurately computed due to limitation in resolution of the camera. Accordingly, computation may be made on information of close range (e.g. 30m) [predetermined distance away from vehicle], within which accuracy is sufficiently maintained.").
Takatoshi, Isaji, and Imai are considered to be analogous to the claimed invention because they are in the same field of vehicle control while traveling in a road curvature or based on the environment ahead. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takatoshi to incorporate teachings of Isaji and Imai to obtain vehicle control information in order to control vehicle acceleration because it provides the benefit of vehicle and passenger comfort and safety.
18.	Regarding Claim 5, Takatoshi in view of Isaji, and in further view of Imai, remains as applied above in Claim 4, and further, Isaji also teaches the control device is configured to: calculate the first target acceleration when only the first situation between the first situation and the second situation has been occurring (Isaji: [0101] “However, in the in-curve control, the required acceleration/deceleration is not calculated until it is determined that a curve way exists [only the first situation is occurring] ahead of the own vehicle in the curve way determination.”);
Stop calculating the first target acceleration and calculate the second target acceleration when both of the first situation and the second situation have been occurring (Isaji: [0109] "In the selection outputting, when the required deceleration (the following required deceleration) is calculated in the preceding vehicle following traveling control and the required acceleration (the traveling-a-curve required acceleration) is calculated in the in-curve control [both situations occurring], only the required deceleration is outputted [from only higher priority deceleration calculated] to the VSC_ECU 1 or the ENG_ECU 5.").
19.	Regarding Claim 6, Takatoshi in view of Isaji remains as applied above to Claim 1.
Takatoshi and Isaji fails to teach the control device is configured to: calculate a transition time period target acceleration by making a weight of one target acceleration, which the actual acceleration is controlled to approach immediately before a switch time point, between the first target acceleration and the second target acceleration smaller and making a weight of the other target acceleration larger, as an elapsed time from the switch time point becomes longer, during a transition time period from the switch time point to a time point at which a predetermined time period elapses from the switch time point; The switch time point being a time point at which a control state is switched from a first state where the actual acceleration is controlled to approach the one target acceleration to a second state where the actual acceleration is controlled to approach the other target acceleration;  And control the vehicle such that the actual acceleration approaches the transition time period target acceleration during the transition time period.
	However, in the same field of endeavor, Imai teaches the control device is configured to: calculate a transition time period target acceleration by making a weight of one target acceleration, which the actual acceleration is controlled to approach immediately before a switch time point, Imai: [0130] "Therefore, when the final target velocity [target acceleration] computing part 24 of the speed controller 20 [control device] compares the first target velocity [first target acceleration] and the second target velocity [second target acceleration] and a lower target velocity is selected as a final target velocity, the final target velocity follows the first target velocity 1101 [actual acceleration] indicated with the solid line 1103 up to the point C [transition time], and switches to the second target velocity 1102 after the point C [switch time point], since accuracy of the second target velocity becomes high."),
The switch time point being a time point at which a control state is switched from a first state where the actual acceleration is controlled to approach the one target acceleration to a second state where the actual acceleration is controlled to approach the other target acceleration; Control the vehicle such that the actual acceleration approaches the transition time period target acceleration during the transition time period (Imai: [0131] and Figure 11 "Therefore, in the present example of velocity control, when the switching of the target velocity is implemented, the final target velocity is made to follow a pattern 1103 or 1104, to gradually change the target velocity [approach the target velocity] while avoiding a sudden change in the vehicle velocity [transition time period]. In other words, before and after the point C where the first target velocity is switched to the second target velocity [switch time point], the final target velocity (the pattern 1103 or 1104) is set so that the acceleration/ deceleration is maintained in a specific range, and the vehicle velocity is controlled based on the set final target velocity (or pattern)." Note that Figure 11 shows the vehicle speed is controlled with a steady change. There is a steady changing from the first information method velocity and the second information method velocity while the vehicle is traveling and entering/in the curve.).
Takatoshi, Isaji, and Imai are considered to be analogous to the claimed invention because they are in the same field of vehicle control while traveling in a road curvature or based on the environment ahead. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Takatoshi to incorporate teachings of Isaji and Imai to transition vehicle acceleration controls because it provides the benefit of vehicle and passenger comfort and safety.

Allowable Subject Matter
20.	Claim 7 contains allowable subject matter as the closes prior art references Takatoshi (JP 2017171199), Isaji (US 20130080019 A1), and Imai (US 20080059036 A1) do not teach or render obvious the following limitations:
Control the vehicle such that the actual acceleration approaches the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is equal to or higher than a first threshold reliability degree in the case where both of the first situation and the second situation have been occurring; control the vehicle such that the actual acceleration approaches a lower priority target acceleration other than the higher priority target acceleration between the first target acceleration and the second target acceleration, when the reliability degree of the higher priority target acceleration is lower than the first threshold reliability degree, when the reliability degree of the lower priority target acceleration is equal to or higher than a second threshold reliability degree in the case where both of the first situation and the second situation have been occurring.
	Regarding Claim 7, the prior art teaches a control device configured to calculate a first and second acerbation in a first and second situation, and control the vehicle when either one situation has been occurring, approaching a target acceleration, or when both situations are occurring, the actual acceleration approaching a higher priority target acceleration.
	The prior art does not teach or render obvious calculating a reliability degree, and controlling the acceleration approaching a higher priority target acceleration when the reliability degree is higher than a threshold and controlling a lower priority target acceleration when the reliability degree is lower than a first threshold.

Prior Art
22.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Masanori (WO 2018134941 A1) is directed to controlling the acceleration and deceleration of a vehicle on the basis on the first or second target speed.
Naoyuki (WO 2017149948 A1) is directed to a deceleration control of a vehicle to reach a target deceleration obtained from a first and second deceleration.

Conclusion
23.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way. The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663